DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	Claims 1-4, 6, 7, 10, 11, 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Nakanishi et al. (US 2018/0287339) in view of Yamada (US 2003/0064536). 

With respect to claim 1, Nakanishi et al. ‘339 shows and discloses shows and discloses a semiconductor optical device (Fig 2B; TITLE) comprising: a semiconductor substrate (Fig 2B: a semi substrate 101); a mesa stripe structure that extends in a stripe shape in a first direction on the semiconductor substrate and includes a contact layer on a top layer (Fig 2B: a mesa extends in a stripe shape 108 on the substrate 101 and includes a contact layer 107 on a top layer); an adjacent layer on the semiconductor substrate and adjacent to the mesa stripe structure in a second direction orthogonal to the first direction (Fig 2B: an adjacent layer 109 on the substrate 101 and adjacent to the mesa stripe 108 in a second orthogonal direction “X-axis” to the first direction “Z-axis”); a passivation film that covers at least a part of the adjacent layer (Fig 2B: a passivation film 111 covers a part of the adjacent layer 109 ); a resin layer on the passivation film (Fig 2B: a resin layer 112 on the passivation film 111); an electrode that is electrically connected to the contact layer and extends continuously from the contact layer to the resin layer (Fig 2B: an electrode 113/113A electrically connected to the contact layer 107 and extends continuously from the contact layer to the resin layer 112).  The claim further requires an inorganic insulating film that extends continuously from the resin layer to the passivation film under the electrode, is spaced apart from the mesa stripe structure, and is completely interposed between the electrode and the resin layer.
Yamada ‘536 of analogous art shows and discloses a semiconductor optical device (Fig 1b, 1c; TITLE) comprising: a mesa stripe structure that includes a contact layer (Fig 1b,c : a mesa strip structure 294 includes a contact layer 101); an adjacent layer adjacent to the mesa stripe structure (Fig 1b, 1c: an adjacent layer/under 330 neighboring to the mesa stripe 294); a passivation film that covers at least a part of the adjacent layer (Fig 1b, 1c: a passivation film 140 covers part of the adjacent layer); a resin layer on the passivation film (Fig 1b, 1c: a resin layer/301 polymide on the passivation film 140); an electrode that is electrically connected to the contact layer and extends continuously from the contact layer to the resin layer (Fig 1b, 1c: an electrode 324 electrically indirectly connected to the contact layer 107 and extends continuously from the contact layer to the resin layer 301); and  an inorganic insulating film that extends from the resin layer to the passivation film under the electrode, is spaced apart from the mesa stripe structure, and is interposed between the electrode and the resin layer (Fig 1b, 1c: an inorganic insulating film/144 passivation film SiN or SiO2 extends from the resin layer/301 polymide to the passivation film under the electrode 324, is spaced apart from the mesa stripe structure, and is completely interposed between the electrode and the resin layer; See also Fig 2b, 3b, 4(b-10), 4(b-11); Section [004, 034, 062] 144 passivation film SiN or SiO2, equivalent to specification [028]).  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Nakanishi et al. ‘339 with the inorganic (Section [005]).
With respect to claim 2, Nakanishi et al. ‘339 shows and discloses wherein a plurality of layers are laminated on the semiconductor substrate (Fig 2B: a plurality of layers 102-106 on substrate), the plurality of layers include a pair of grooves extending in the first direction, the mesa stripe structure is between the pair of grooves and is composed of a laminate of parts of respective layers of the plurality of layers (Fig 2B: mesa strip 108 is between the pair of grooves and composed of a laminate of parts 107-105), and the adjacent layer is adjacent to one of the pair of grooves opposite to the mesa stripe structure and is composed of a laminate of other parts of respective layers of the plurality of layers (Fig 2B: the adjacent layer 109 is adjacent to pair of grooves opposite the mesa strip 108 and composed of a laminated of other parts of respective layers 107-105).
With respect to claim 3, Nakanishi et al. ‘339 shows and discloses wherein the passivation film extends from the adjacent layer through the pair of grooves to a side surface of the mesa stripe structure.
With respect to claim 4, Nakanishi et al. ‘339 shows and discloses wherein the adjacent layer is adjacent to the mesa stripe structure and constitutes a buried heterostructure (Fig 2-3F: adjacent layer constitutes a buried heterostructure 101-105).
With respect to claim 10, Nakanishi et al. ‘339 in view of Yamada ‘536 shows wherein the inorganic insulating film covers the entire top surface (Fig 1b: 144).
	
With respect to claim 11, Nakanishi et al. ‘339 in view of Yamada ‘536 shows wherein the inorganic insulating film covers an entire surface of the resin layer (Fig 1b, 1c: inorganic 144 covers entire surface of resin layer 301) .

With respect to claims 6, 16 the claims further requires wherein the inorganic insulating film covers only a part of a surface of the resin layer. Nakanishi et al. ‘339 in view of Yamada ‘536 did not explicitly state the above.  However, in different embodiment Yamada ‘536 shows inorganic insulating film (144) covers only a portion of the semiconductor device (Fig 2b, 3b, 4(b-10), 4(b-11)).  Therefore, it is within one skill in the art to recognize Nakanishi et al. ‘339 in view of Yamada ‘536 capable of having a partial coverage by the inorganic insulation film or not overlap with a part of a side surface of the resin layer, for the benefit of having the desire amount of current to pass through the resin (Section [005]).

With respect to claims 7, 17 Nakanishi et al. ‘339 in view of Yamada ‘536 shows wherein the inorganic insulating film does not overlap with a part of a side surface of the resin layer (Fig 2b, 3b, 4(b-10)-4(b-13)).  

With respect to claim 14, Nakanishi et al. ‘339 shows and discloses a semiconductor optical device (Fig 2B; TITLE) comprising: a mesa stripe structure that includes a contact layer (Fig 2B: a mesa strip structure 108 includes a contact layer 107); an adjacent layer adjacent to the mesa stripe structure (Fig 2B: an adjacent layer 109 to the mesa stripe 108); a passivation film that covers at least a part of the adjacent layer (Fig 2B: a passivation film 111 covers part of the adjacent layer 109); a resin layer on the passivation film (Fig 2B: a resin layer 112 on the passivation film 111); an electrode that is electrically connected to the contact layer and extends continuously from the contact layer to the resin layer (Fig 2B: an electrode 113/113A electrically connected to the contact layer 107 and extends continuously from the contact layer to the resin layer 112).  The claim further requires an inorganic insulating film that extends from the resin layer to the passivation film under the electrode.  
(Fig 1b, 1c; TITLE) comprising: a mesa stripe structure that includes a contact layer (Fig 1b,c : a mesa strip structure 294 includes a contact layer 101); an adjacent layer adjacent to the mesa stripe structure (Fig 1b, 1c: an adjacent layer/under 330 neighboring to the mesa stripe 294); a passivation film that covers at least a part of the adjacent layer (Fig 1b, 1c: a passivation film 140 covers part of the adjacent layer); a resin layer on the passivation film (Fig 1b, 1c: a resin layer/301 polymide on the passivation film 140); an electrode that is electrically connected to the contact layer and extends continuously from the contact layer to the resin layer (Fig 1b, 1c: an electrode 324 electrically indirectly connected to the contact layer 107 and extends continuously from the contact layer to the resin layer 301); and  an inorganic insulating film that extends from the resin layer to the passivation film under the electrode (Fig 1b, 1c: an inorganic insulating film/144 passivation film SiN or SiO2 extends from the resin layer/301 polymide to the passivation film under the electrode 324; See also Section [004, 034, 062] 144 passivation film SiN or SiO2, equivalent to specification [028]).  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to provide Nakanishi et al. ‘339 with the inorganic insulating film SiN under the electrode as taught of suggested by Yamada ‘536, for the benefit of reduce electric capacity between electrode and GND (Section [005]).
With respect to claim 15, Nakanishi et al. ‘339 in view of Yamada ‘536 shows wherein the adjacent layer includes an inclined surface sloped upward in a direction away from the mesa stripe structure (Fig 1b, 1c: the adjacent layer includes an inclined surface upward away from the mesa).

Allowable Subject Matter
3.	Claims 5, 8, 9, 12, 13, 18, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5:
wherein the adjacent layer includes an inclined surface sloped upward in a direction away from the mesa stripe structure, and the passivation film does not overlap with the inclined surface.
Claims 8, 18:
wherein the side surface of the resin layer includes a first region next to the mesa stripe structure and a second region opposite to the mesa stripe structure, and the inorganic insulating film covers the first region and does not overlap with the second region.Claim 12:
wherein the passivation film is covered with the inorganic insulating film at a portion adjacent to the resin layer and is exposed from the inorganic insulating film at a portion separated from the resin layer in a direction approaching the mesa stripe structure.
Claims 13, 20:
wherein the adjacent layer includes a recess on the top surface, the passivation film is disposed to reach the recess, and the resin layer is on the recess.
				COMMUNICATION

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN N NGUYEN/            Primary Examiner, Art Unit 2828